Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8, 14, 16, 18, 21, 24, 28, 30, 36, 47-48, 52, 56, 58-59, 65, 68-71, 73, 81, 83, 85, 87, 91-92, are pending in this application.
Claims 4-7, 9-13, 15, 17, 19-20, 22-23, 25-27, 29, 31-35, 37-46, 49-51, 53-55, 57, 60-64, 66-67, 72, 74-80, 82, 84, 86, 88-90, 93-97, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 14, 16, 18, 21, 24, 28, 30, 36, 47-48, 52, 56, 58-59, 65, 68-71, 73, 81, 83, 85, 87, 91-92, are rejected under 35 U.S.C. 103(a) as being unpatentable over Munoz et al., US 2019/0153000 A1 (filed 4/7/2016), in view of Grootenhuis (2012), Wikipedia. 
Applicant claims combination therapy of cystic fibrosis comprising administering 10 to 500 mg of compound I (elexacaftor, VX-445) or salt in combination with at least one of compound II (texacaftor, VX-661) or salt, compound III (ivacaftor, VX770) or salt, its deuterated analog, wherein H atoms of a t-butyl substituent were replaced with deuterium (VX-770D) or salt and compound IV (lumacaftor, VX-809) or salt. The compounds may be administered separately (claim 3) and administration is once daily (claims 8, 14, 16, 18, 21, 24, 28, 30, 36) or twice daily (claim 52). The patients have F508 genetic mutations (claim 68-71). 
Applicant also claims compositions comprising 10-900 mg of VX-445 (claims 73, 81), further comprising 25-200 mg of VX-661 (claims 83, 85) or further comprising 50-600 mg of VX-770 and 50-400 mg of VX-770D (claims 87, 91-92).
Determination of the scope and content of the prior art (MPEP 2141.01 
Munoz et al., teach combination therapy of cystic fibrosis comprising administering a cystic fibrosis drug and at least one of VX-445, VX-661, VX-809, page 2, [0011] and VX-770, [0013]. Also, VX-770, was used in an experiment to potentiate F508-CFTR channel opening, page 27, [0159].  Munoz et al., teach deuterated analog, wherein H atoms of a t-butyl substituent replaced with deuterium may be administered, page 2, [0015], lines 10-11.   The patients present with F508 genetic mutations, such as those listed at page 8, [0069] – [0070]. Other mutations are listed at page 10, [0076].
The compounds may be administered separately, once or multiple times daily, page 10, [0077], simultaneously or sequentially, page 11, [0079].  The compounds include their isomers, enantiomers, stereoisomers, pure isomers, substantially pure isomers, solvates, isotopic analogs, such as deuterium analogs, pages 6-8, [0048] to [0062], salts and prodrugs, page 11, [0080]-[0082]. 
Grootenhuis teach combination therapy comprising VX-770 and VX-809, (sold as Okambi) for treating cystic fibrosis.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant recombined the drugs at doses between 10 to 900 mg, while Munoz et al., teach the effective amount of a specific combination must be determined.  Applicant also claims additional F508 genetic mutations.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the nature of the problems to be solved: applicant wanted to improve patients’ treatment outcome and avoid the prior arts.
Under the US patent practice it is prima facie obvious to select from the constituents of the composition by a prior art for the same purpose as taught by the prior art in order to form a new composition for the same purpose. In re Kerkheven, 205 USPQ 1069 (CCPA, 1980).  
According to Lemin, 141 USPQ 814 (CCPA, 1964), the selection of one/some among many is prima facie obvious. See also In re Rosicky, 125 USPQ 341 (CCPA, 1960). Applicant made the instant selections and used them “in precisely the same manner taught by . . . prior art”.  In re Lemin, ibid.   “Reading a list and selecting a known compound [or element] to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945).  
 “Administering” (claim 1) is well known in the art. It is claimed at the highest level of generalization. The step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 101 USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584, 590 (1978).  
 In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshmen chemistry textbooks.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  The motivation for optimizing a variable is to improve patient’s treatment outcome. Having known that Munoz et al., suggested the effective amount of a specific combination must be determined, one of ordinary skill in the art who wanted to claim combinations of the drugs would have been motivated to do as suggested by the prior art with reasonable expectation of success. 
Claims 68-71, cites F508 genetic mutations. Such mutations and more are disclosed at https://jmdjournal.org, visited 1/25/21. See attached.  Applicant may have discovered the scientific explanation why some patients who present the genetic mutations in claims 68-71, have better treatment outcomes. However, such is not patentable under the US patent practice because, treatment of cystic fibrosis with the drugs or their combinations was in the public domain prior to the time the application was filed. The compositions of the drugs are not patentable and administering them to treat cystic fibrosis is not patentable. 
When the drugs are administered by the prior arts, they must necessarily treat patients who present with the claimed genetic mutations. Such is inherent property of the drugs.  “An inherent structure, composition or function [of the drugs] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior arts] did not recognize function inherently present” in the drugs. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a  Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art is not patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Identification of patients who present with the F508 mutations as claimed is not an invention under the US patent practice. The patients may be identified by reading their medical records or by performing “an FDA-cleared genotyping assay”, specification page 22, [0082], such as immunochemistry or PCR. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to repeat “an FDA-cleared genotyping assay”, such as, immunochemistry or PCR to identify additional F508 mutations. Such is deemed invention of reasoning not of creativity, KSR, supra.
Therefore, the instant invention is prima facie obvious from the teachings of the prior arts. 
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The drugs, their salts and pharmaceutical compositions are well-known commercial products and using them to treat cystic fibrosis are well-known. Combination therapy, establishing a dose and optimization of a variable were in the public domain prior to the time the application was filed.  Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
January 26, 2021